Exhibit 10.1

Leone Patterson

***

Re: Employment Terms for Chief Financial Officer

Dear Ms. Patterson:

This letter agreement (the “Agreement”) memorializes the employment terms for
your anticipated hire by Adverum Biotechnologies, Inc. (the “Company”) in the
position of Chief Financial Officer reporting to Paul Cleveland, Chief Executive
Officer. These terms will become effective on June 15, 2016, or at a later date
determined by mutual agreement and approved by the Board of Directors of the
Company (as applicable, the “Hire Date”).

Effective as of the Hire Date, your employment terms will be as follows:

1. Compensation and Benefits.

Your base salary will be $340,000 annually, subject to payroll deductions and
all required withholdings, representing full-time employment with the Company.
Your salary will be paid in accordance with the Company’s standard payroll
schedule.

In addition, for each calendar year starting 2016 you will be eligible to earn
an annual performance bonus with a target bonus amount equal to Forty Percent
(40%) of your salary earned during the bonus year, provided that you are
actively employed from the Hire Date through and including the date the bonus is
paid. Your annual bonus will be calculated based on attainment of individual
goals (including corporate and personal objectives) to be determined by the
Company’s management each year. Bonus payments will be in the form of cash
and/or incentive stock options, and will be granted at the discretion of the
Company’s CEO and Board of Directors. Any cash bonus payments will be less
payroll deductions and all required withholdings.

You will be eligible to participate in the Company’s general employee benefits
in accordance with the terms, conditions and limitations of any such benefit
plans, as in effect from time to time.

2. Incentive Stock Option and Restricted Stock Units grants.

In addition to the compensation and benefits described above, the Company will
grant you Two Hundred Thousand (200,000) Stock Options, representing the option
to purchase shares of the Company’s common stock at a price equal to the closing
price of the common stock on the Hire Date. The foregoing stock option will be
subject to the Company’s 2014 Equity Incentive Plan and standard form of stock
option agreement (the “Option Agreement”), and shall provide that 25% of the
shares vest after twelve (12) months, and the remaining 75% of the shares vest
in equal monthly installments over the following thirty-six (36) months.

In addition the Company will grant you One Hundred Thousand (100,000) Restricted
Stock Units (“RSUs”). The foregoing RSU award will be subject to the Company’s
2014 Equity Incentive Plan and standard form of RSU agreement, and 25% of the
shares of common stock subject to the award of RSUs shall vest and be released
on each yearly anniversary of the Hire Date, such that all shares subject to the
award of RSUs shall be vested and released on the fourth (4th) anniversary of
the Hire Date.

 

www.adverumbio.com



--------------------------------------------------------------------------------

3. Confidentiality and Proprietary Information Obligations.

 

  (a) Company Policies and Proprietary Information Agreement. You will be
required to sign the Employee Proprietary Information and Invention Assignment
Agreement attached hereto as Exhibit A (the “Proprietary Information
Agreement”).

 

  (b) Adverse or Outside Business Activities. Throughout your employment with
the Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Company’s CEO. In addition, throughout the term of your employment with the
Company, you agree not to, directly or indirectly, without the prior written
consent of the Company, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, executive, partner, employee, principal,
agent, representative, consultant, licensor, licensee or otherwise with, any
business or enterprise engaged in any business which is competitive with or
which is reasonably anticipated to be competitive with the Company’s business;
provided, however, that you may purchase or otherwise acquire up to (but not
more than) one percent (1%) of any class of securities of any enterprise (but
without participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange. You hereby represent
and warrant that you have disclosed previously to the Board all other employment
or other commercial business activities that you already undertake, or intend to
undertake (to the extent currently known by you), during your period of
employment with the Company.

4. No Conflicts.

By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts that would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.

5. At Will Employment; Change in Control and Severance Agreement.

Subject only to the benefits described in the Change in Control and Severance
Agreement attached hereto as Exhibit B, your employment relationship with the
Company will be an “at-will” arrangement. This means that either you or the
Company may terminate your employment at any time, with or without cause, and
with or without advance notice. The Company also has the right to reassign you
or change your compensation at any time, with or without cause or advance
notice. This “at-will” employment relationship cannot be changed except in a
written agreement approved by the Company and signed by you and by a duly
authorized officer of the Company.

 

Page 2



--------------------------------------------------------------------------------

6. Miscellaneous.

6.1. Conditions of employment. As required by law, your employment is contingent
upon satisfactory proof of your identity and legal authorization to work in the
United States. Additionally, this offer is contingent upon your completion of
the employment application, verification of your references, satisfactory
completion of a pre-employment background check, and execution of the
Proprietary Information Agreement and the Acknowledgment of Business Ethics and
Conduct Guide and Company Policies by or on your first day of employment.

6.2. Entire agreement. This Agreement, together with your Proprietary
Information Agreement (Exhibit A) and Change in Control and Severance Agreement
(Exhibit B), forms the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this Agreement supersede any
other agreements or promises made to you by anyone, whether oral or written,
concerning your employment terms.

6.3. Succession and assignment. This Agreement is personal to you and shall not
be assigned by you. Any purported assignment by you shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.

6.4. Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.

6.5. Governing law and jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of California, county of San Mateo. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

6.6. Headings and captions. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

6.7. No construction against drafter. Any ambiguity in this Agreement shall not
be construed against either party as the drafter.

6.8. Waiver. Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.

6.9. Counterparts. This Agreement may be executed in counterparts, which shall
be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures.

7. Acknowledgement of Full Understanding. YOU ACKNOWLEDGE AND AGREE THAT YOU
HAVE FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT. YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.

 

Page 3



--------------------------------------------------------------------------------

Please sign and date this letter and return it to me in order to confirm your
anticipated employment terms as set forth above.

We look forward to a productive and enjoyable work relationship with you.

 

Sincerely, Adverum Biotechnologies, Inc.:

/s/ Paul Cleveland

Paul Cleveland, Chief Executive Officer Understood and Accepted:

/s/ Leone Patterson

Leone Patterson Date: June 10, 2016

 

Page 4